Citation Nr: 1503452	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  06-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include aggressive personality disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in Washington, D.C. in April 2010.  A transcript of the testimony is in the claims file.  In May 2012, The Veteran was notified by VA that the VLJ who conducted the April 2010 hearing was no longer employed by the Board.  The Veteran was offered, and accepted, a new hearing before another VLJ.  A hearing was held on November 18, 2014, in Washington, D.C., before Kathleen K. Gallagher, a VLJ who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

The Board previously remanded the case for further development in May 2010.  That development was completed, and the case was returned to the Board for appellate review.

In July 2012, the Board issued a decision denying service connection for an acquired psychiatric disability and hepatitis C.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2014 Order, the Court vacated the July 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To send a copy of the Supplemental Statement of the Case (SSOC) to the Veteran's address of record;  to provide the Veteran with corrective notice; to obtain outstanding service treatment records and VA treatment records; and to request supplemental VA medical opinions.

As an initial matter, the Board notes that the claims file contains a December 2007 letter from the Veteran's representative initiating a claim for entitlement to service connection for depression and "cancel[ling] his pending request for compensation for hepatitis C and PTSD."  Withdrawal of an appeal, by a veteran or his representative, is deemed a withdrawal of the Notice of Disagreement and Substantive Appeal.  38 C.F.R. § 20.204(c).  However, inasmuch as the Veteran continued to seek service connection for these disabilities at the April 2010 Board hearing, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder in May 2010, and a Court order vacated the Board's July 2012 decision denying service connection for hepatitis C and an acquired psychiatric disorder, and remanded the matters for additional development, the initial withdrawal is deemed rescinded.

The Joint Motion highlighted the fact that the December 2011 Supplemental Statement of the Case was mailed to the Veteran at an incorrect address, and directed that on remand, the Veteran must be provided with a copy of the SSOC at his address of record as required by 38 C.F.R. § 3.103(b)(1).  On remand, the AOJ should conduct such action.

The Veteran has asserted that he suffers from PTSD as a result of a personal assault during service.  When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent notice letters, the letters do not comply with the above elements required for a service connection claim for PTSD based on personal assault.  On remand, the Veteran should be provided notice of the sources of evidence other than service medical records that may support the Veteran's claimed stressors, and given an opportunity to submit such evidence.  Thereafter, the AOJ should conduct any further development deemed necessary, to potentially include obtaining an opinion from a VA psychologist or psychiatrist as to whether the evidence indicates that a personal assault occurred, if relevant markers are identified. 

The Veteran contends, and his service treatment records verify, that he was treated as an in-patient at William Beaumont General Hospital from December 5, 1967 to January 12, 1968, during his period of active service.  Other than a January 10, 1968 Certificate statement from the Chief of the Psychiatry Service, no in-patient hospital records surrounding this incident have been associated with the claims file.  The Board notes that clinical in-patient treatment records may be stored separately from the Veteran's service treatment records.  As these outstanding records are relevant to the Veteran's claim, and there is no indication of prior efforts to retrieve them, they should also be requested on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (2014).

Additionally, the Board notes that the most recent record of treatment with a VA facility is a Washington VA Medical Center (VAMC) July 2007 Neurology Consult note.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from July 2007 to the present, and associate them with the claims file.

Finally, remand is needed in order to provide the Veteran with adequate VA medical opinions with regard to his claims for service connection for an acquired psychiatric disorder and hepatitis C.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided with a VA examination with regard to his hepatitis C in June 2010.  The examiner discussed Fast Letter 04-13 and the methods of hepatitis C transmission.  The examiner then opined that the Veteran's hepatitis C was not caused by, or a result of, his air-gun immunization in service, and was more likely a result of drug use or STD transmission.  In a May 2005 Statement in Support of Claim, the Veteran asserted that he had multiple possible exposures to hepatitis C during service, including using water from outside to clean utensils for eating, receiving inoculations, and receiving certain restraint injections due to arrest.  The Veteran later asserted that he may have contracted hepatitis C when he cut his wrists during service.  As the VA examiner did not discuss the possibility of transmission via water contamination, in-service injections, or wrist-cutting with a broken bottle, and only focused on air gun inoculations, remand is needed for a supplemental etiological opinion.

The Veteran was provided with VA mental health examination in June 2010, with supplemental opinions provided in August 2010 and November 2011.  The June 2010 examiner opined that the evidence of a diagnosis of personality disorder in service, following psychiatric hospitalization after cutting his wrists, would suggest that the Veteran's psychiatric symptoms are not at least as likely as not due to military service.  In the August 2010 supplemental opinion, another examiner opined that there is no evidence of a disease diagnosable on Axis I during service.  A third examiner opined, in November 2011, that there is not evidence of a disease diagnosable on Axis I during service, but there is a diagnosis of an Axis II disorder.  She also stated that it is less likely as not that the Veteran's current Axis I diagnosis of major depression is related to the in-service Axis II diagnosis, based on a thorough review of the claims file and documented interview with the Veteran.  She finally concluded that the Veteran's current mood is related to current/chronic psychosocial stressors.  

Although an examiner need not discuss every piece of evidence, it must be clear from the examination report that the relevant evidence of record was considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Although the examiners are correct that the current service treatment records in the claims file do not include a diagnosis of an Axis I mental health disorder, a February 1968 psychiatric statement indicates that the Veteran was seen after an incident where he attempted to cut his wrists, where he gave a history of having little appetite and great difficulty sleeping during the past few days, and was felt to be suffering from depressive reaction.  As this evidence has not been discussed by any of the mental health examiners, on remand, this should be addressed.  The AOJ should request an additional supplemental medical opinion which discusses the nature and etiology of the Veteran's acquired psychiatric disorder, and which considers all relevant evidence or record, to include any records from the Veteran's in-patient hospitalization produced in response to this remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the December 2011 SSOC at his address of record.

2.  Send the Veteran corrective notice regarding the requirements for establishing service connection for PTSD including as based upon in-service personal assault.  The Veteran should be advised of potential secondary sources tending to substantiate his claim of personal assault.  

3.  Obtain any and all of the Veteran's VA treatment records from July 2007 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  Request from any appropriate source any in-patient records of the Veteran's hospitalization at the William Beaumont General Hospital between December 5, 1967 and January 12, 1968.

5.  After completing the aforementioned development, refer the Veteran's claims file to an appropriate VA medical professional for a supplemental opinion regarding the etiology of his hepatitis C.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hepatitis C began in, was caused by or is otherwise related to his active military service.  

* The examiner is asked to specifically comment upon the Veteran's asserted modes of transmission: air gun inoculation; washing eating utensils with creek water; cutting wrists during service with a coke bottle; and restraint injections utilized for involuntary hospitalization and arrest.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the development requested in parts 1 through 4, refer the Veteran's claims file to an appropriate mental health professional for a supplemental VA medical opinion with regard to the etiology of his acquired psychiatric disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disability, to include major depressive disorder, arose during, was caused by, or is otherwise related to any incident of service.

* The examiner is asked to specifically address a documented incident where the Veteran attempted to cut his wrists and a February 1968 psychiatrist statement indicating that the Veteran gave a history of having little appetite and great difficulty sleeping for the past few days, and was felt to be suffering from depressive reaction. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

8.  After completing the aforementioned directives, and conducting any further development deemed necessary, to potentially include providing a VA examination with regard to PTSD, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder and hepatitis C in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




